     Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 1 of 6


                                                                         Page 1
1                    UNITED STATES DISTRICT COURT
2                FOR THE SOUTHERN DISTRICT OF NEW YORK
3
4     -----------------------------
5    UMB BANK, N.A., as Trustee,        )
6              Plaintiff,               )
7    vs.                                ) No. 15 Civ. 08725 (GBD)
8    SANOFI,                            )
9            Defendant.                 )
10   -----------------------------
11
12
13         VIDEO DEPOSITION OF WILLIAM AITCHISON, Ph.D.
14                      Friday, October 12, 2018
15                        Boston, Massachusetts
16
17
18
19
20
21
22
23
24    Reported by: Dana Welch, CSR, RPR, CRR
25    Job No: 149486


               TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 2 of 6


                                                                       Page 24
1                               AITCHISON
2




              TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 3 of 6


                                                                       Page 25
1                               AITCHISON
2




              TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 4 of 6


                                                                      Page 109
1                               AITCHISON
2




              TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 5 of 6


                                                                      Page 190
1                               AITCHISON
2




              TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-286 Filed 09/13/19 Page 6 of 6


                                                                      Page 191
1                               AITCHISON
2




              TSG Reporting - Worldwide - 877-702-9580
